Citation Nr: 9906126	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  92-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased rating in excess of 10 
percent for pansinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1944.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

This case was previously remanded by the Board in April 1993, 
in order to obtain additional clarifying medical data.  That 
development having been completed to the extent possible, the 
case has been returned to the Board for appellate 
consideration.

A review of the record appears to suggest that the veteran is 
raising the issue of entitlement to service connection for 
status postoperative bilateral cholesteatoma.  Since this 
matter is not presently inextricably intertwined with the 
certified issues on appeal, it is referred to the RO for 
appropriate adjudicatory action.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1944, 
the RO denied service connection for bilateral otitis media; 
the evidence demonstrated that otitis media preexisted 
service and without any increase in underlying otitis media 
process demonstrated during active duty beyond natural 
progress of the disease.

2.  The evidence submitted since the October 1944, RO rating 
decision pertinent to the claim for service connection for 
otitis media bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with the other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Competent VA medical evidence demonstrates the onset of 
an otitis media process in active duty without any 
relationship to history of ear disease prior to military 
service.

4.  Competent VA medical evidence demonstrates an etiologic 
link between the onset of an otitis media process in active 
duty and the veteran's present ear disability.  

5.  Competent VA medical evidence demonstrates an etiologic 
link between the veteran's currently established bilateral 
hearing disability and the onset of hearing loss in active 
duty.

6.  The veteran's pansinusitis is manifested by symptoms of 
post nasal drainage and nasal obstruction, which is mild to 
moderate in extent and without competent medical evidence 
demonstrating severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence nor evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.


CONCLUSIONS OF LAW

1.  The October 1944 rating decision which denied service 
connection for otitis media is final.  (Veterans Regulation 
No. 2(a), pt. II, par. III; VA Regulation 1008; effective 
January 25, 1936, to December 31, 1957)

2.  Evidence submitted since the unappealed rating decision 
of October 1944 wherein the RO denied service connection for 
otitis media is new and material and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

3.  Otitis media was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107(a)(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998).

4.  Hearing loss was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107 (a)(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d), 3.385 (1998).

5.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for pansinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6510, 6514 (effective prior to and after 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that when the veteran 
was examined in January 1944, for purposes of induction into 
active duty, an objective evaluation of the ears reflected 
the presence of a subacute otitis media process in the right 
ear only.  Hearing acuity was reported as 15/15, bilaterally.  
On February 25, 1944, he was admitted for treatment of acute 
otitis media of the left ear.  He was discharged to duty on 
March 4, 1944.  On March 6, 1944, he was admitted for chronic 
otitis media of the right ear manifested by earache and 
general malaise.  The eardrum was red and bulging.  During 
that time he complained of pain in the left ear.  He also 
complained of slight deafness in the right ear. 

On March 20, 1944, it was noted that the diagnosis of chronic 
otitis media existed prior to enlistment.  There was right 
earache with pain and discharge for three weeks.  The 
condition was better and then worse.  He was in the 
dispensary for three weeks.  It was noted that in December, 
just before entering the Navy, the right ear also ran.  He 
had otitis yearly as a child.  Left otitis in the past was 
noted.  At induction he was told by the doctor that the ear 
was swollen.  Also noted was a history of hay fever and much 
nasal trouble.  On March 21, 1944, he was transferred to a 
naval hospital for treatment and disposition.  Reports of 
X-rays of the mastoids on March 21, 1944, showed both 
mastoids were acellular.  The sinus groove was more distinct 
on the right than on the left.  Impression revealed that the 
change described could be either the result of chronic 
sclerosing mastoiditis or of developmental origin.  An X-ray 
of the sinus showed the right antrum was less translucent 
than the left, probably due to edematous of slight thickened 
membrane.  The other paranasal sinuses were clear.  On 
March 22, 1944, there was very little pain.  Allergy tests 
showed sensitivity.  On March 24, 1944, his condition was 
described as improved.  There was no pain.  The right ear had 
slight discharge but the drum was full.  The nose was 
congested.  Myringotomy on the right was noted.  On March 25, 
1944, the right antrum was washed.  A large amount of pus was 
noted.  On March 27, 1944, the right ear was dry.  Pus was 
noted in the right nose.  The right antrum was washed. On 
March 29, 1944, the right antrum was washed.  Slight flaky 
masses were noted.  His hearing improved.

On April 3, 1944, it was noted that the veteran had pain in 
the left ear the prior evening.  Slight discharge was noted.  
The drum was in fair position.  On April 4, 1944, he still 
had pain in the left ear.  The canal was swollen with 
vesicles.  Myringotomy, left, was noted.  On April 6, 1944, 
large vesicles in the canal were noted.  Some pain was 
present.  On April 8, 1944, he still had pain.  The drum was 
thickened.  The canal opening was noted.  On April 12, 1944, 
he still had considerable discharge with no pain.  On 
April 16, 1944, pain in the right ear with spontaneous 
discharge was noted.  The left ear had ceased draining.  He 
was treated with penicillin.  On April 22, 1944, he had no 
discharge for three days.  Both ears were dry.  The drums 
healed.  Penicillin was discontinued.  

On May 8, 1944, the veteran had improved but more nasal 
congestion was noted within the past two days.  The ears 
remained dry.  On May 10, 1944, he was seen for acute 
rhinitis and pharyngitis and treated with penicillin.  On 
May 12, 1944, the nose was described as congested.  The left 
ear ruptured spontaneously the night before.  The right ear 
was full.  Right drum bulging was noted.  The left ear was 
discharging.  Bilateral myringotomy was noted.  Penicillin 
was increased.  On May 13, 1944, the nose was described as 
very congested.  Both ears were dry.  On May 24, 1944, his 
hearing was described as still bad.  On May 29, 1944, both 
eardrums were retracted.  The nose had cleared.  On June 2, 
1944, a change of diagnosis was noted to pansinusitis which 
was considered to have existed prior to enlistment.  He noted 
as history prior to entry to active duty that he had hay 
fever complicated by sinus trouble for the past 10 years and 
had recurrent discharging of the ears for as long as he could 
remember.  He was treated by Dr. Gage, intermittently for the 
past 10 years, by local nasal packs and lancing of the 
eardrums on many occasions.  On June 20, 1944, a medical 
survey board met. 

A medical survey report in June 1944 reflected that the 
veteran was admitted to the sick list at the U.S. Naval 
Training Station on March 6, 1944, complaining of right 
earache and general malaise.  He had been previously on the 
sick list at the same activity from February 25, 1944, to 
March 4, 1944, with acute otitis media, left.  It was noted 
that according to the veteran's own statement, accepted by 
the Board, that he had hay fever, asthma and sinus trouble 
for the past 10 years and had had recurrent attacks of 
discharging ears for as long as he could remember.  He had 
been treated by Dr. Gage intermittently for the past 10 years 
by local nasal packs and myringotomy on many occasions.  The 
right ear had discharged in December 1943 shortly before 
induction and he was accepted with subacute otitis media, 
right, noted on his entrance physical examination.  On 
admission to the U.S. Naval Hospital on March 20, 1944, the 
history revealed longstanding recurrent attacks of otitis 
media, bilateral, hay fever, and sinus discharge.  The 
present attack started with the right ear on March 6, and 
copious right aural discharge was noted on March 9.  The 
physical examination revealed crusts and discharge in the 
nose, pharyngeal redness, mucoid discharge from the 
perforated right tympanic membrane and a badly retracted left 
tympanic membrane.  X-ray examination revealed both mastoids 
acellular.  X-ray examination of the sinuses revealed some 
clouding of the right antrum.  Allergy tests revealed 
sensitivity.  Large amounts of mucopus were washed from the 
right antrum. 

In October 1944, the RO denied service connection for otitis 
media essentially because the evidence demonstrated that 
otitis media preexisted service and without any increase in 
underlying otitis media process demonstrated during active 
duty beyond natural progress of the disease.  Service 
connection was established for pansinusitis with an 
evaluation of 10 percent which has remained in effect 
uninterrupted to the present.  The veteran was notified of 
the decision but did not file a timely appeal therefrom.  

On a report of an initial post service VA examination in 
November 1948, the veteran's complaints included post nasal 
drip with blocking of the nose in damp weather and dull 
occipital headache.  He noted that his ears clogged up and 
his hearing was diminished.  He believed that his hearing was 
impaired for sounds such as the ticking of a watch.  On 
objective examination the auditory canals were normal with no 
discharge.  No discharge was noted from the external canal or 
middle ear.  No mastoidectomy scarring was noted.  The 
appearance of tympanic membranes were described as retracted 
and scarred.  Ordinary conversation testing was conducted at 
20 feet.  An evaluation of the nose, throat and sinuses was 
described as abnormal.  The septum was deviated to the left, 
touching middle of turbinate.  Swelling of mucous membranes 
was noted.  Post nasal mucoid discharge was noted.  An X-ray 
of the paranasal sinuses revealed no evidence of empyema or 
tumor.  Mild sclerosis of the anterior ethmoid cells was 
noted and there was evidence of internasal pathology.  Final 
pertinent diagnoses were pansinusitis, chronic catarrhal 
otitis media and bilateral mixed type deafness. 

In a statement dated in March 1949, Arthur T. Gage, M.D., 
noted that he first treated the veteran on February 24, 1929, 
for acute otitis media of the right ear, incised drum.  On 
March 27, 1929, he was seen for tonsillectomy.  On 
December 8, 1932, he was treated for acute otitis media of 
the right ear.  Incised drum was noted.  On December 18, and 
19, 1943, he was treated for acute sinusitis.  

On report of a VA examination in October 1961, the veteran 
complained of both ears bothering him on and off with 
constant drainage.  He also complained of sinus symptoms.  It 
was noted as history that he was inducted with perforated 
eardrums and after being in the water as required had 
drainage from both ears.  Recurring drainage appeared during 
service.  The drainage last recurred from the left ear in 
1957 and in the right ear approximately one year prior to the 
present examination.  It was noted that either ear may become 
sore at any time, but eardrops usually did not resolve the 
condition.  Noise may appear in either ear transiently when 
nasal symptoms were increased.  Nasal stuffiness and dryness 
were frequent as was post nasal drainage.  Headaches were 
infrequent.  

Examination of the tympanic membranes revealed scarring.  The 
right ear had a depressed area posteriorly, healed by a fine 
membrane against the medial wall of the middle ear.  The left 
had a calcium network, more solid around the margins.  Weber 
was not referred.  Rinne was negative on the right and 
positive on the left.  Examination of the nose revealed wet 
turbinates, blocking and mildly pale.  Shrinkage was 
incomplete on the left after nasal spray.  No exudate was 
present.  The septum deviated moderately to the left.  The 
sinuses transilluminated clearly except for increased right 
infraorbital density.  X-ray reports revealed homogeneous 
density of the right frontal and maxillary sinuses.  
Pertinent diagnoses were bilateral healed otitis media; 
partial bilateral mixed type deafness and allergic state, 
with rhinitis and right frontal and maxillary sinusitis.  

An audiometric examination undertaken at that time revealed 
that the veteran had pure tone thresholds of 15 (30), 25 
(35), 5 (15), and 30 (35) decibels in the right ear and 5 
(20), 5 (15), 25 (35) and 30 (35) decibels in the left ear at 
500, 1,000, 2,000 and 4,000 hertz, respectively.  (The 
figures in parentheses were based on ISO standards to 
facilitate data comparison.  If VA records are prior to 
June 30, 1966, or earlier they were assumed to reflect ASA 
units.)  Speech discrimination ability in the right ear was 
measured at 94 and 92 percent and in the left ear as 96 and 
94 percent.  

VA outpatient treatment records dating in 1983 and 1984 
contain records of treatment at an ear, nose and throat 
clinic for an otitis process and hearing loss. 

On August 9, 1983, he was seen for hearing aid impression. 

On report of a VA ear, nose and throat examination in 
February 1992, a history of chronic otitis media was noted.  

On a report of a VA audiology examination in July 1992, the 
veteran had pure tone thresholds of 75, 65, 70, 65, and 60 
decibels in the right ear, and 55, 50, 75, 75, and 
80 decibels in the left ear.  Speech recognition ability was 
96 percent bilaterally.

In December 1992, the veteran attended a hearing before a 
traveling member of the Board at the RO.  A copy of the 
hearing transcript is on file.  He testified that he had had 
otitis media as a small child, but as a teenager he had had 
no trouble with it.  He testified that at the time he entered 
service, he had been asymptomatic for several years and had 
not been to an ear doctor immediately before service.  He 
also testified that at the time of his induction examination, 
he was getting over a cold but that he had no problem with 
his ears at that time.  He noted that at the time of his 
induction examination, it was a surprise to him that subacute 
right otitis media was noted by the examining physician.  He 
further testified that, after entering service, part of boot 
camp included swimming and participation in water polo games, 
which caused his head to fill with water.  Thereafter, he 
developed a fever and earache and was treated with sulfa 
drugs in sick bay.  At the time the diagnosis was acute 
otitis media.  Thereafter, his ear continued to drain, and he 
was hospitalized from March until June 1944, during which 
time he was treated for his ear condition and was finally 
sent to a convalescent hospital from which he was discharged 
from service.  He testified that at the time of the discharge 
board proceedings, he was informed that he had been diagnosed 
as having pansinusitis.  

At the travel board hearing, the veteran noted that he had 
daily drainage from his nose and went through a lot of 
Kleenex.  He noted that he had been fairly free of infections 
until approximately 2 1/2 or 3 years ago when he plugged up 
and had to use spray guns.  He noted that the inside of his 
nose was dry and crusty.  He noted that during a visit to the 
VA for treatment of his ears, a doctor indicated he would 
give him something that would help his breathing and it 
helped quite a bit.  He then started taking other medication 
which helped his drainage problem.  He noted that he was not 
having any infected type of drainage presently.  He also 
indicated that sometimes, he blew stuff out and it was yellow 
but he did not know whether it was infection or not, but it 
was not to where he had to see a doctor.  He also stated that 
he did not know whether or not he had frequent mucus that was 
green or yellow in appearance.

In April 1993, the Board remanded the veteran's case to the 
RO for additional development including obtaining additional 
VA treatment records as well as possible outstanding private 
medical records including those that may be on file with 
Arthur T. Gage, M.D., L. Jankay, M.D., Samsum Clinic, and 
Dr. Sadayama.  Also requested were pertinent VA ear, nose and 
throat, and audiology examinations with requested specific 
medical opinions regarding the issues on appeal.  

Following the Board's remand in April 1993, voluminous VA 
treatment records were submitted dating between approximately 
January 1987 and May 1993 which, in pertinent part, reflected 
episodes of treatment at the ear, nose and throat clinic for 
cleaning of debris from the veteran's ears, as well as 
adjustments for his hearing aid at the audiology clinic.  

In response to the RO's request for all identifiable 
pertinent medical providers pertaining to the issues on 
appeal, the veteran responded in a statement of May 1993 that 
he completed release forms for medical records in which he 
tried to the best of his ability provide the names and 
addresses of sources of treatment.  He noted that Dr.'s Gage, 
Tatro and Sosson were deceased for many years.  The RO 
indicated that attempts to obtain records from Edward Sosson, 
M.D., Arthur T. Gage, M.D., Robert J. Schwartz, M.D., and 
Raymond F. Tatro, M.D., in June 1993 were returned 
essentially as undeliverable.  A response from the Samsum 
Clinic indicated that it was the policy of the clinic to 
destroy charts of patients who had not been seen for 10 years 
or more.  

On a report of a VA audiometric examination in July 1993, it 
was noted as history that the veteran had bilateral ear 
infections in 1944 while in the service with middle ear 
surgery first in 1975; five on the right; three on the left.  
The audiology evaluation reflected findings similar to those 
already of record.  Diagnosis reflected moderately severe to 
severe mixed hearing loss bilaterally.

A report of a VA ear disease examination in July 1993 
reflected a diagnosis of multiple surgeries for 
cholesteatomas bilaterally and with hearing loss and tinnitus 
secondary to otitis media and cholesteatomas.

VA outpatient treatment records dating between 1993 and 1995 
reflected continued treatment on occasion at the ear, nose 
and throat clinic essentially for ear cleaning.  There was no 
indication of sinus problems.

A report of a VA audiometric examination in February 1995 
reflected pure tone threshold findings similar to those 
already of record reflecting the presence of moderate to 
severe bilateral mixed hearing loss.  

A medical opinion expressed by a VA physician in March 1995 
reflected that from information received it appeared that the 
veteran's otitis media was exacerbated by his exposure to 
water while in the service without protection of earplugs.  
Moreover, he indicated that it was not possible to know if 
the veteran had a preexisting perforation at that time which 
might have further predisposed him to infection.  It may be 
that other factors in the service further predisposed him to 
exacerbation of otitis media or that delay in treatment may 
have allowed the otitis media to become more choice.

On a report of a VA nose and sinus examination in April 1995, 
it was noted as history that the veteran stated while he was 
in the military, approximately 50 years earlier, he developed 
bilateral otitis media with tympanic membrane perforation for 
which he was hospitalized for approximately five months.  He 
noted that he probably received treatment with intravenous 
antibiotics.  He stated that when he was discharged, he was 
diagnosed as having problems with pansinusitis.  It was noted 
that currently he complained of developing pain and a deep 
burning sensation in his forehead and deep in his right 
temporal bone area.  He also stated that he experienced nasal 
drainage, especially from the left nostril that occurred 
while eating.  He also stated that he developed post nasal 
drainage.  He noted trying various nasal medications and 
appeared to have his best response from the use of nasal 
steroids.  He noted improvement in his nasal condition with 
his regimen of medications.  On objective evaluation, the 
external nose was of normal appearance for age.  Nasal 
vestibule was within normal limits.  The septum was described 
as very deviated which deviates to the left with a crevice 
noted on the right side that ran horizontally.  Nasal 
passageway was described as very narrow bilaterally.  
Inferior turbinates were described as hypertrophic and 
responded mildly to vasoconstrictor.  The middle meatus was 
difficult to visualize.  Middle turbinates were difficult to 
visualize.  Sphenoethmoidal recess was unable to visualize as 
were the olfactory area and superior turbinates.  Paranasal 
sinuses were nontender.  Sinus X-ray series showed the 
sinuses to be clear.  Diagnoses were nasal obstruction 
secondary to nasoseptal deviation and hypertrophic 
turbinates.  Also noted was vasomotor rhinitis with post 
nasal drainage.  It was recommended that the veteran would 
benefit from continued use of nasal steroids. 

On a report of a VA ear disease examination in October 1995, 
it was noted as history that the veteran developed chronic 
draining of the ear while in service.  He claimed that he had 
perforated ear drums when he was in the service and was told 
to swim and at that point developed a bad and chronic otitis 
media which did not resolve for several months.  He noted 
that following service he had nine surgeries on his ears to 
correct the chronic draining.  He noted that he required 
routine mastoid bone cleaning secondary to radical 
mastoidectomy on the left side.  His complaints included 
decreased hearing.  Following objective evaluation of the 
ears, the diagnosis was chronic otitis media bilaterally with 
conductive hearing loss.  A special ear disease addendum with 
conclusion reflected that the veteran had chronic otitis 
media secondary to bilateral cholesteatoma.  It was indicated 
that without initial records it was impossible to determine 
whether or not the cholesteatoma was present at the initial 
infection in the 1940's, although a history of cholesteatoma 
was consistent with that assessment.  It was noted that most 
likely, the veteran had cholesteatoma bilaterally in the 
1940's which was exacerbated by swimming.  It was at that 
time that his cholesteatoma was identified.  His subsequent 
surgeries, five on the right ear and three on the left ear, 
gave adequate cause for the hearing loss that he had at the 
present time.  It was noted that cholesteatoma was a disease 
process where the structures of the middle and inner ear 
could be sequentially destroyed.  It was noted by the 
examiner that it was certainly a possibility that the 
continuation of the cholesteatoma was cause for his hearing 
loss.  Furthermore, it was noted that at the present time 
without adequate records from the veteran's previous 
surgeries, it was impossible to determine whether or not it 
was the cholesteatoma that destroyed the inner ear, the 
result of chronic infections, or the result of the surgeries 
that caused the decreased hearing in both ears.  

On a report of a VA nose and sinuses examination in 
November 1995, the veteran complained of constant, thick 
nasal drainage, worse in the morning which he coughed up.  He 
noted treatment with antibiotics in the past which seemed to 
improve the problem.  It was indicated that he never had 
sinus surgery although he had had antral irrigation in the 
service.  On objective examination there was a deviated nasal 
septum to the left with slight hypertrophic nasal turbinates 
and thick mucous posterior nasal drainage.  The external nose 
revealed slight tip deviation to the left, otherwise within 
normal limits.  The nasal vestibule was clear of gross 
disease.  The septum was deviated to the left.  The floor of 
the nose was clear of gross disease.  Inferior turbinates 
were slightly hypertrophied with a slight erythematous 
appearance.  The middle meatuses were without nasal polyps 
and no purulent drainage from the middle meatus.  Middle 
turbinates appeared to be within normal limits.  
Sphenoethmoidal recess was clear of purulent drainage or 
polyps bilaterally.  The olfactory area and superior 
turbinates were not visualized.  The diagnosis was chronic 
allergic rhinitis with intermittent sinusitis. 

A report of a VA audiology and ear disease examination in 
April 1996 reflected the presence of chronic otitis media.  

A report of a VA audiology examination in December 1996 
continued to reflect the presence of bilateral hearing loss 
disability.  

On a report of a VA audiology and ear disease examination in 
January 1997, the diagnoses were mixed hearing loss, 
bilaterally and an audiogram showing bilateral, severe, mixed 
hearing loss.  A report of a sinus X-ray study revealed 
evidence of mucosal thickening in the right maxillary sinus, 
but no fluid collection was identified.  The remainder of the 
sinuses appeared clear.  Some distortion and possible 
deformity of the skull was noted as an incidental finding 
with more density in the right side of the skull and face.  
No acute bone pathology was identified.  The impression was 
findings most consistent with chronic right maxillary 
sinusitis.  

In response to the Board request for medical opinions 
concerning the etiology and date of approximate onset of the 
veteran's otitis media and hearing loss an opinion provided 
on September 15, 1998, by a VA physician, who specifically 
noted reviewing the veteran's claims folder, concluded that 
the veteran's ear disease was likely the result of a military 
service related injury and due to no history of ear disease 
prior to military service.  A follow-up opinion on 
September 18, 1988, by the same examining physician noted 
that the veteran's pansinusitis did not contribute to hearing 
loss or otitis media.  The hearing loss and recurring otitis 
media were likely the direct result of perforated eardrums 
which occurred in service and, subsequently, resulted in 
numerous infections.  It was furthermore opined by the 
examiner that it was likely that the previous history of ear 
disease correlated with the veteran's current and future ear 
disease.  

In an October 1998 medical opinion, expressed by a separate 
VA physician it was noted that upon review of the veteran's 
claims file it appeared the veteran had a preexisting history 
of recurring ear drainage requiring frequent antibiotics and 
myringotomies for recurrent otitis media.  This continued 
during his time in the service and eventually resulted in the 
formation of middle ear cholesteatoma which required further 
multiple surgical procedures.  It was noted that the otitis 
media did increase in severity during the veteran's time in 
service and was most likely secondary to the natural 
progression of the disease.  Furthermore, it was noted that 
there was a likely relationship between the veteran's current 
otitis media and residuals and the veteran's previous history 
of otitis media before, during and after service.  Moreover, 
it was opined that it was likely that the veteran's hearing 
loss was due to the previous history of recurring otitis 
media before, during and after his time in service and it was 
likely that it did contribute to the veteran's current 
disability.  Moreover, it was opined that the veteran had a 
chronic sinusitis with symptoms of post nasal drainage and 
nasal obstruction, which was mild to moderate in extent.  The 
veteran had moderately severe to severe hearing loss in the 
right ear and severe to profound mixed hearing loss in the 
left ear.  His otitis media was characterized as severe with 
subsequent complications as noted.  


Criteria

Service connection may be established for a disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of preexisting 
injuries suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1110 ( West 1991 & Supp. 1998). 

Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge, when 
all the evidence including that pertinent to service 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Hearing 
acuity of 15/15 is considered normal.  Smith v. Derwinski, 2 
Vet.App. 137 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991 & Supp 1998).  Whether the 
presumption of soundness attaches depends on whether or not a 
later-complained-of disability was "noted" on the veteran's 
entrance physical examination, as set forth in 38 C.F.R. § 
3.304(b). See Crowe v. Brown, 7 Vet.App. 238, 245 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.306 (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1998).  Temporary or intermittent flareups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet.App. 292 (1991).

Under pertinent law and regulations, as interpreted by the 
United States Court of Veterans Appeals (the Court), when an 
issue has been previously denied by the RO, such claim may 
not be reopened and allowed in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. § 
3.156(a).  To justify a reopening of a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108. 
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?

However, in Hodge v. West, No. 98-7017 ( (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that the Court of Veterans 
Appeals impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence 
both old and new would change the outcome.  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit held 
invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb 17, 1999), 
the Court essentially held that the recent decision of the 
Federal Circuit in Hodge required the replacement of the two-
step test in Manio with a three step test.  Under the Elkins 
test the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

Whether New and Material Evidence Has 
Been Presented to Reopen a Claim of 
Entitlement to Service Connection for 
Otitis Media

Following a comprehensive review of the record the Board 
notes that the bulk of the voluminous evidence submitted 
since the RO's unappealed rating decision in July 1944 
denying entitlement to service connection for otitis media is 
essentially cumulative, repetitious and not otherwise 
probative of the issue on appeal as it basically reflects 
continuation of treatment for otitis media.  However, the 
Board may not overlook the fact that the opinion offered by a 
VA physician in September 1998, with benefit of review of the 
veteran's claims file, reflected that the veteran's otitis 
media was the direct result of perforated eardrums in service 
does bear directly and substantially on the specific matter 
under consideration and is neither cumulative nor redundant, 
and is by itself or in combination with the other evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the veteran's claim for entitlement to service 
connection for otitis media is reopened and must be 
considered on a "de novo" basis.  38 C.F.R. § 3.156(a).  

The Board finds that the veteran's claim of entitlement to 
service connection for otitis media is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  In 
view of the fact that there is no indication that there are 
additional pertinent records which the RO has not attempted 
to obtain, no further assistance to the veteran is required 
to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993). That is not the situation here.

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  In that regard, the Board requested in an April 1993 
Remand that the RO arrange for a VA ear, nose, and throat 
examination of the veteran to determine the nature and extent 
of his claimed otitis media, or residuals thereof.  Moreover, 
the ear, nose and throat specialist was requested to review 
the information in the claims folder and provide an opinion 
as to whether any otitis media that may have existed prior to 
service increased in severity during service, and, if so, 
whether the increase was due to the natural progress of the 
condition.  The ear, nose and throat specialist was requested 
to provide an opinion, with complete rationale, as to the 
relationship, if any, between any current otitis media, 
residuals thereof, and the veteran's inservice otitis media, 
taking into account the apparent lack of treatment for the 
condition between late 1944 and the late 1950's or early 
1960's.

In response, the veteran was afforded additional pertinent VA 
examinations in connection with the medical opinion request.  
In a medical opinion expressed in September 1998, a VA 
physician noted reviewing the claims folder and concluded 
that the otitis media noted and treated in active service 
represented the onset of an otitis process due to an 
etiologic event that occurred in active duty and unrelated to 
any preservice history of ear disease.  It was also noted 
that the veteran's present ear disability was related to the 
otitis process noted in active duty.

The Board notes that also received into the record was an 
additional medical opinion dated in October 1998 expressed by 
a separate VA physician who concluded that the otitis media 
process noted in active service was of preservice origin and 
did not increase beyond natural progress of the disease in 
active duty. 

The Board recognizes that when all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this regard, the Board notes that the RO has clearly 
developed a record of evidence that is in relative equipoise 
at this point as to the veteran's claim of entitlement to 
service connection for otitis media.  That is, the Board is 
unable to find that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for otitis media as there is competent VA medical 
evidence showing the onset of a chronic otitis media process 
in active service with nexus to the veteran's present ear 
disability.  As such, the benefit of the doubt must be found 
in favor of the veteran's claim.  Accordingly, service 
connection for otitis media is granted.


Hearing Loss

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for hearing loss is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  There 
is no indication that there are additional outstanding 
records which VA has not attempted to obtain.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 38 U.S.C.A. § 5107 
(West 1991).

A comprehensive review of the record shows that the veteran's 
hearing was normal at entry into active duty measured at 
15/15, bilaterally.  His service medical records referred to 
instances of hearing loss although no additional hearing 
acuity tests were conducted in service.  The postservice 
evidence with audiometric evaluations show that the veteran 
has a hearing loss disability meeting the criteria under 
38 C.F.R. § 3.385.

Importantly, the Board requested in an April 1993 Remand that 
the RO arrange for VA ear, nose, and throat and audiology 
examinations of the veteran to determine the nature and 
extent of his hearing loss.  The ear, nose and throat 
specialist was to review the information in the claims folder 
and provide an opinion as to the etiology of any current 
hearing loss, including whether any otitis media caused or 
contributed to the disability.

In response, the veteran was afforded additional pertinent VA 
examinations in connection with the medical opinion request.  
A medical opinion expressed by a VA physician in September 
1998, after review of the veteran's claims file, concluded 
that the veteran developed hearing loss as a consequence of 
perforated eardrums that occurred in active service.  It was 
suggested that the veteran's present hearing loss disability 
was related to the hearing loss noted in active service.

Also received into the record was an additional medical 
opinion dated in October 1998 expressed by a separate VA 
physician who essentially concluded based on a review of the 
claims file that, the veteran's hearing loss was nothing more 
than part and parcel of the natural progress his preexisting 
otitis media process. 

Once again, the Board notes that the record of evidence has 
been placed in a state of relative equipoise as to the 
veteran's claim of entitlement to service connection for 
hearing loss disability.  That is, at this point, the Board 
is unable to find that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hearing loss as there is competent VA medical 
evidence showing an etiologic link between the veteran's 
present chronic hearing loss disability and active duty.  As 
such, the benefit of the doubt must be found in favor of the 
veteran's claim.  

Accordingly, service connection for hearing loss is granted.




Increased Rating

Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses. The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

The veteran's service-connected chronic sinusitis has been 
evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6510 of the VA Rating 
Schedule for chronic pansinusitis.  The Board notes that such 
is rated similarly to ethmoid, frontal, maxillary and 
sphenoid sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6511, 6512, 6513, 6514.  Under this criteria, in effect prior 
to October 7, 1996, a 10 percent evaluation is warranted for 
moderate chronic sinusitis manifested by a discharge, 
crusting or scabbing and infrequent headaches.  A 30 percent 
evaluation requires severe chronic pansinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation was appropriate where the 
symptoms are post- operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.

However, 38 C.F.R. § 4.97 was changed, effective October 7, 
1996, and now includes new rating criteria for sinusitis, 
which may be found at Diagnostic Codes 6510 through 6514. 
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The RO has considered the veteran's 
claim under both the old and new criteria. .  In Rhodan v. 
West, 12 Vet.App. 55, (1998), the Court held that the Board 
could not apply the revised rating schedule to a claim prior 
to the effective date of the liberalizing legislation.  

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) are revised as 
follows: a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Prior to October 7, 1996, chronic atrophic rhinitis with 
definite atrophy of intranasal structure, and moderate 
secretion warranted a 10 percent rating. With moderate 
crusting and ozena and atrophic changes, a 30 percent rating 
was warranted. 38 C.F.R. § 4.79, Diagnostic Code 6501.  
Effective October 7, 1996, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is warranted when there are nasal polyps. 38 C.F.R. § 
4.79, Diagnostic Code 6522.

Prior to October 7, 1996, traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation under Diagnostic Code 
6502.  A noncompensable evaluation was provided for slight 
symptoms, only.  Effective October 7, 1996, traumatic 
deviated septum with 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side 
was provided a maximum 10 percent schedular evaluation.  
Diagnostic Code 6502.  For a higher rating, deviated septum 
may be rated by analogy under 38 C.F.R. § 4.20 with either 
sinusitis or rhinitis.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994


Analysis

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating. See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992). Accordingly, the Board finds that 
the veteran has presented a claim that is well grounded.  
Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991)  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and reports of VA rating examinations.  The 
Board does not know of any additional evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Following a comprehensive review of the record the Board 
notes that, with respect to the veteran's claim for 
entitlement to an increased evaluation for sinusitis, the 
record demonstrates the presence of co-existing allergic 
rhinitis and deviated nasal septum for which service 
connection has not been established and which may not be 
considered when determining an issue of entitlement to an 
increased evaluation for service-connected sinusitis.  The 
Board recognizes that while the medical evidence does not 
completely distinguish between symptoms associated with 
service-connected sinusitis and the co-existing allergic 
rhinitis and deviated nasal septum, that the evidence as a 
whole even without distinguishing such features still does 
not demonstrate impairment meeting or more nearly 
approximating the criteria for an evaluation greater than 
10 percent.  For comparative purposes the Board has cited the 
criteria for ratings based on allergic rhinitis and deviated 
nasal septum.  Again, the Board notes that for a higher 
rating than 10 percent, deviated nasal septum may be rated by 
analogy under the Diagnostic Codes for sinusitis and 
rhinitis.

Importantly, the Board notes that a review of the voluminous 
medical evidence of record reveals that, while the veteran 
has been seen on numerous occasions at the VA ear, nose and 
throat clinic between 1987 and 1995, he has never received 
any significant treatment for sinus symptoms.  When the 
veteran was seen at a VA nose and sinus examination in 
April 1995 he complained of pain and deep burning sensation 
in his forehead and deep in his right temporal bone area.  He 
complained of nasal drainage, especially from the left 
nostril that occurred while eating and also that he had post 
nasal drainage.  He noted trying various nasal medications 
and appeared to have best response from use of nasal 
steroids.  He noted that his treatment regimen of medications 
improved his nasal condition.  In the past he had acute 
sinusitis that responded well to antibiotic therapy; however, 
it was indicated that there was no apparent history of a 
chronic sinusitis.  On objective examination the nasal 
vestibule was within normal limits.  The septum was deviated 
to the left with a crevice noted on the right side that ran 
horizontally.  Nasal passageway was very narrow bilaterally.  
Inferior turbinates were hypertrophic and responded to nasal 
vasoconstrictor.  The paranasal sinuses were nontender.  
Sinus X-rays showed the sinuses to be clear.  The veteran's 
symptoms were attributed to nasal obstruction secondary to 
nasoseptal deviation and hypertrophic turbinates and 
vasomotor rhinitis with post nasal drainage.  It was 
recommended that he continue the use of nasal steroids in 
addition to medication to thin secretions.  

On a VA examination in November 1995, the veteran complained 
of chronic sinusitis dating back to military.  He complained 
of constant, thick nasal drainage which was worse in the 
morning that he coughed up.  He noted that he had been 
treated in the past with antibiotics which seemed to improve 
the problem.  He never had sinus surgery.  He complained of 
chronic post nasal drip and intermittent nasal obstruction.  
Objectively, there was slight deviated nasal septum to the 
left with slightly hypertrophied nasal turbinates and thick 
mucous posterior nasal drainage.  The nasal vestibule and 
floor of the nose were clear of gross disease.  Inferior 
turbinates were slightly hypertrophied with a slight 
erythematous appearance.  There was no evidence of nasal 
polyps and no purulent drainage from the middle meatus.  The 
middle turbinates appeared normal.  The sphenoethmoidal 
recess was clear of purulent drainage or polyps bilaterally.  
The assessment was chronic allergic rhinitis with 
intermittent sinusitis.  A report of an X-ray of the sinuses 
in January 1997 revealed evidence of mucosal thickening in 
the right maxillary sinuses, but no fluid collection was 
identified.  The remainder of the sinuses appeared clear.  No 
acute bone pathology was identified.  Findings were 
considered most consistent with a chronic right maxillary 
sinusitis.  A VA medical opinion in October 1998, based on a 
review of the claims file, reflected that the veteran's 
chronic sinusitis with symptoms of post nasal drainage and 
nasal obstruction was mild to moderate in extent.  

A review of the evidence reveals that the veteran has never 
had any prolonged antibiotic treatment and has never suffered 
from any incapacitating episodes of sinusitis requiring bed 
rest and physician treatment.  Moreover, there is no evidence 
of severe and frequent headaches nor purulent discharge or 
crusting reflecting purulence noted on VA examinations.  
Since there is no evidence of purulent discharge or crusting 
reflecting purulence or severe and frequent headaches and 
frequently incapacitating recurrences, the record does not 
support a finding of 



severe impairment required for a 30 percent evaluation under 
the old rating criteria.  As to the new rating criteria, 
there is no evidence that the veteran requires or has 
received prolonged antibiotic treatment.  The VA outpatient 
clinical records through the ear, nose and throat clinic are 
essentially silent for any treatment of sinus symptoms.  The 
Board notes that, on VA examinations, it was indicated that 
his sinus symptoms were under control with steroid treatment.  
Moreover, there was no indication of three or more 
incapacitating episodes or the 6 or 9 incapacitating episodes 
shown in the record that is required for a 30 percent rating 
under the new criteria.  In addition, there was no evidence 
of purulent discharge or crusting noted on VA examinations 
and by X-ray.  Therefore, evaluation under the new criteria 
for incapacitating or nonincapacitating episodes of sinusitis 
would not result in an increased rating in the instant case.  

In light of the evidence of  co-existing allergic rhinitis, 
the Board notes that the medical evidence does not show that 
veteran suffers from any crusting, ozena or atrophic changes.  
The medical evidence of record does not show that the veteran 
suffers from any nasal polyps.  Therefore, an increased 
evaluation would not be warranted under the provisions of 
Diagnostic Code 6501 prior to October 1996 or the provisions 
of Diagnostic Code 6522 thereafter.  

Overall, the preponderance of the evidence is negative and 
against the grant of an increased evaluation for sinusitis.  
It follows that there is not such a state of equipoise 
between the positive evidence and the negative evidence to 
otherwise permit a favorable determination as to this issue.  
The veteran may always advance a new claim for an increased 
rating should the impairment associated with the disability 
increase in the future.  





ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for otitis media, the claim is 
reopened.  

Service connection for otitis media is granted.

Service connection for hearing loss is granted.

An increased evaluation for sinusitis is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals










 Department of Veterans Affairs

